Citation Nr: 0502400	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than November 9, 
1999, for the award of service connection for arteriovenous 
fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision by the RO in White River 
Junction, Vermont, which in pertinent part, granted service 
connection and a noncompensable rating for arteriovenous 
fistula, effective November 9, 1999.  The veteran testified 
before the undersigned at a Travel Board hearing in September 
2004.  A transcript of that hearing is associated with the 
claims folder.

In March 2003 the veteran requested consideration of his 
claims for an earlier effective date for the award of a 10 
percent rating for a post-operative scar in the right lumbar 
region and for a compensable rating for arteriovenous 
fistula.  Although the RO has advised him of what evidence is 
required for the latter issue, it does not appear to the 
Board that any action has been taken to date on the former 
issue.  Inasmuch as neither issue has been developed for 
appellate review, the Board will not consider them.  However, 
both are referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO received an initial claim from the veteran for 
service connection for arteriovenous fistula on July 9, 1999.

3.  There is no prior written communication earlier than July 
9, 1999 from the veteran or his representative requesting a 
determination of entitlement or evidencing a belief in 
entitlement to service connection for arteriovenous fistula 
or indicating an intent to apply for service connection for 
arteriovenous fistula.


CONCLUSION OF LAW

The criteria for an effective date of July 9, 1999, but no 
earlier, for the award of service connection for 
arteriovenous fistula have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
referred to as Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
an initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the rating action dated in July 2000 was issued 
before the enactment of the VCAA.

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
January 2003 Statement of the Case and July 2004 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in July 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Analysis

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the RO found that the veteran's original claim 
for service connection for arteriovenous fistula was received 
on November 9, 1999, more than one year after the veteran's 
separation from service in August 1954.  When the RO granted 
service connection for arteriovenous fistula in a July 2000 
rating decision, it assigned November 9, 1999, as the 
effective date of the award.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  However a review of the claims folder 
reveals that on July 9, 1999 there was received from the 
veteran (in connection with claim for service connection for 
heart/lung disability) a statement, with supporting medical 
evidence, which can reasonably be construed as a claim for 
service connection for arteriovenous fistula.  This is the 
earliest claim for such that can be identified in the record.  
38 C.F.R. §§ 3.1(p), 3.155(a).  Indeed, as the veteran has 
pointed out, and the record reveals, neither VA nor private 
medical care providers identified the existence of an 
arteriovenous fistula until a CT scan and ultrasound were 
conducted in July 1999.  

During the veteran's September 2004 travel Board hearing, he 
testified that he was entitled to service connection for 
arteriovenous fistula effective from August 1954.  He stated 
that in 1954 he filed a claim for service connection for a 
kidney disorder, which was subsequently granted.  At that 
time, he reported that he did not know he was suffering from 
arteriovenous fistula; however, the symptoms of arteriovenous 
fistula were present.  When he eventually learned of the 
disorder, he filed his claim.  While the Board is sympathetic 
to his argument, the fact remains that not until July 1999 
was the arteriovenous fistula medically identified, and not 
until that month was a claim filed.  

The law and regulation on this matter is clear: the effective 
date of an award of service connection for a disability may 
not be earlier than the date of receipt of claim unless the 
claim is received within one year of separation from service.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is simply no 
formal or informal claim for service connection for 
arteriovenous fistula prior to July 9, 1999.  Accordingly, 
there is no legal basis to assign an effective date earlier 
than July 9, 1999 for the award.


ORDER

An effective date of July 9, 1999, but no earlier, is 
established for the award of service connection for 
arteriovenous fistula.  To this extent, the appeal is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


